FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 15, 2021

                                     No. 04-21-00303-CV

IN THE INTEREST OF A.N.L, G.R.L., P.M.L., R.A.J., A.A.J., L.C.R., J.E.R., AND C.J.R.,
                                CHILDREN

                  From the 45th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019PA01830
                      Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER

       This is an accelerated appeal from an order terminating appellant’s parental rights which
must be disposed of by this court within 180 days of the date the notice of appeal was filed. See
TEX. R. JUD. ADMIN. 6.2.

       Appellant’s second motion for an extension of time to file her brief is GRANTED.
Appellant’s brief is due on or before October 4, 2021. However, given the time constraints
governing the disposition of this appeal, no further extensions will be granted.



                                                    _________________________________
                                                    Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court